DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The prior-filed application is Application No. 16/117,331, filed on August 30, 2018.

Specification
The disclosure is objected to because of the following informalities.
In ¶ 49, “Node N 106” may be amended to correct a typographical error according to FIG. 1 of the drawings and ¶ 48 of the specification.  (Emphasis added.)
In ¶ 53, “method 400” may be amended to correct a typographical error according to FIG. 3 of the drawings and ¶ 53 of the specification.  (Emphasis added.)
In ¶ 85, lines 2 and 4-5, “web server container 610” may be amended to correct a typographical error according to FIG. 6 of the drawings.  (Emphasis added.)
Appropriate correction is required.

Claim Objections
Claims 1-2, 5, 11, 13-14, 16-17, and 20 are objected to because of the following informalities:
In claim 1, lines 3-4, “each of the snapshots” may be amended to “each of the plurality of snapshots” to follow proper antecedent basis.  (Emphasis added.)   
In claim 1, line 9, “the data blocks” may be amended to follow proper antecedent basis to avoid ambiguity.  It is ambiguous because it is not clear if “the data blocks” follows antecedent from “at least a portion of a plurality of data blocks for each of the snapshots” or “a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots”.  For examination, it is assumed that “the data blocks” follows antecedent from “at least a portion of a plurality of data blocks for each of the snapshots”.
In claim 2, line 1, “the plurality of snapshots includes” may be amended to “the plurality of snapshots include” to correct a grammatical error.  (Emphasis added.)   
In claim 5, line 1, “wherein transferring at least a portion” may be amended to “wherein the transferring of the at least the portion” to follow proper antecedent basis.  (Emphasis added.)   
In claim 13, line 9, “wherein the second compute node is configured to” may be amended to “wherein the second compute node is configured to:” to correct a punctuation error.  (Emphasis added.)   
In claim 13, line 1, “wherein transferring at least a portion” may be amended to “wherein the transfer of the at least the portion” to follow proper antecedent basis.  (Emphasis added.)   
In claim 13, line 10, “the respective plurality of data blocks” may be amended to “the plurality of data blocks for each of the plurality of snapshots” to follow proper antecedent basis.  (Emphasis added.)   
In claim 14, line 4, “the data storage volume” may be amended to “the source virtual storage volume” to follow proper antecedent basis.  (Emphasis added.)   
Claims (e.g., claim 11, line 1, claim 13, lines 4 and 13, claim 14, line 1, claim 16, lines 4-5 and 10, claim 17, line 2, claim 20, line 2, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11/237,750 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 1. A method comprising:
creating a plurality of snapshots of a source virtual storage volume, the source virtual storage volume mounted at a first compute node, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume;
for each of the snapshots, transferring at least a portion of the respective plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, 


the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and
after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.
Claim 1. A method comprising: 







transferring, for each of a plurality of snapshots of a source virtual storage volume mounted at a first compute node, at least a portion of a plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, 
the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and 
after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.


Although claim 1 of the instant application is directed to a method that is not identical to a method of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 2. The method recited in claim 1, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time, the second point in time being later than the first point in time.
Claim 2. The method recited in claim 1, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time, the second point in time being later than the first point in time.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 2 of the instant application is directed to the method that is not identical to the method of claim 2 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 3. The method recited in claim 2, the method further comprising:
identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data.
Claim 3. The method recited in claim 2, the method further comprising: 
identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 3 of the instant application is directed to the method that is not identical to the method of claim 3 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 4. The method recited in claim 3, the method further comprising:
identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data.
Claim 4. The method recited in claim 3, the method further comprising: 
identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 4 of the instant application is directed to the method that is not identical to the method of claim 4 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 5. The method recited in claim 4, wherein transferring at least a portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks.
Claim 5. The method recited in claim 4, wherein transferring at least a portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 5 of the instant application is directed to the method that is not identical to the method of claim 5 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 6. The method recited in claim 5, wherein the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot.
Claim 6. The method recited in claim 5, wherein the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 6 of the instant application is directed to the method that is not identical to the method of claim 6 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 7. The method recited in claim 6, the method further comprising:
determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold.
Claim 7. The method recited in claim 6, the method further comprising: determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 7 of the instant application is directed to the method that is not identical to the method of claim 7 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 8. The method recited in claim 7, wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold.
Claim 8. The method recited in claim 7, wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 8 of the instant application is directed to the method that is not identical to the method of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 9. The method recited in claim 1, wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network.
Claim 9. The method recited in claim 1, wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 9 of the instant application is directed to the method that is not identical to the method of claim 9 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 10. The method recited in claim 1, wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications.
Claim 10. The method recited in claim 1, wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 10 of the instant application is directed to the method that is not identical to the method of claim 10 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 11. The method recited in claim 10, wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume.
Claim 11. The method recited in claim 10, wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 11 of the instant application is directed to the method that is not identical to the method of claim 11 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 12. The method recited in claim 1, the method further comprising:
making a target replica available for executing data read requests.
Claim 12. The method recited in claim 1, the method further comprising 
making a target replica available for executing data read requests.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 12 of the instant application is directed to the method that is not identical to the method of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 18. A system comprising:
a first compute node configured to:
create a plurality of snapshots of a source virtual storage volume, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume; and
transmit at least a portion of the respective plurality of data blocks for each of the snapshots, 


the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots;
wherein the second compute node is configured to receive the at least the portion of the respective plurality of data blocks at a target virtual storage volume; and
the first compute node configured to resynchronize the target virtual storage volume with the source virtual storage volume after the data blocks are transferred by transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.
Claim 13. A system comprising: 
a first compute node configured to: 






transmit, for each of a plurality of snapshots of a source virtual storage volume, at least a portion of a plurality of data blocks for each of the snapshots, 
the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; 
wherein the second compute node is configured to receive the at least the portion of the respective plurality of data blocks at a target virtual storage volume; and 
the first compute node configured to resynchronize the target virtual storage volume with the source virtual storage volume after the data blocks are transferred by transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.


Although claim 13 of the instant application is directed to a system that is not identical to a system of claim 18 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 19. The system recited in claim 18, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the data storage volume at a second point in time, the second point in time being later than the first point in time.
Claim 14. The system recited in claim 13, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the data storage volume at a second point in time, the second point in time being later than the first point in time.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 14 of the instant application is directed to the system that is not identical to the system of claim 19 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 20. The system recited in claim 18, wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network, and wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications, wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume.
Claim 15. The system recited in claim 13, wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network, and wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications, wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 15 of the instant application is directed to the system that is not identical to the system of claim 20 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 13. One or more non-transitory machine-readable media having instructions stored thereon for performing a method, the method comprising:
creating a plurality of snapshots of a source virtual storage volume, the source virtual storage volume mounted at a first compute node, each of the snapshots identifying a respective plurality of data blocks included in the source virtual storage volume;
for each of the snapshots, transferring at least a portion of the respective plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and

after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.
Claim 16. One or more non-transitory machine-readable media having instructions stored thereon for performing a method, the method comprising: 







transferring, for each of a plurality of snapshots of a source virtual storage volume mounted at a first compute node, at least a portion of a plurality of data blocks for each of the snapshots to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and 
after the data blocks are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.


Although claim 16 of the instant application is directed to one or more non-transitory machine-readable media that is not identical to one or more non-transitory machine-readable media of claim 13 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 14. The one or more non-transitory machine-readable media recited in claim 13, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time, the second point in time being later than the first point in time.
Claim 17. The one or more non-transitory machine-readable media recited in claim 16, wherein the plurality of snapshots includes a first snapshot and a second snapshot, the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time, the second point in time being later than the first point in time.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 17 of the instant application is directed to the one or more non-transitory machine-readable media that is not identical to the one or more non-transitory machine-readable media of claim 14 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 15. The one or more non-transitory machine-readable media recited in claim 14, wherein the method further comprises identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data.
Claim 18. The one or more non-transitory machine-readable media recited in claim 17, wherein the method further comprises identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 18 of the instant application is directed to the one or more non-transitory machine-readable media that is not identical to the one or more non-transitory machine-readable media of claim 15 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 16. The one or more non-transitory machine-readable media recited in claim 15, wherein the method further comprises identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data.
Claim 19. The one or more non-transitory machine-readable media recited in claim 18, wherein the method further comprises identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 19 of the instant application is directed to the one or more non-transitory machine-readable media that is not identical to the one or more non-transitory machine-readable media of claim 16 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/237,750 B2
Instant Application 17/559,480
Claim 17. The one or more non-transitory machine-readable media recited in claim 16, wherein the transferring at least the portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks.
Claim 20. The one or more non-transitory machine-readable media recited in claim 19, wherein the transferring at least the portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 20 of the instant application is directed to the one or more non-transitory machine-readable media that is not identical to the one or more non-transitory machine-readable media of claim 17 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 9, 12-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Greenwood et al. (US 10,452,296 B1), hereinafter “Greenwood”.

Regarding claim 1, Mattox teaches:
A method comprising:
transferring, for each of a plurality of snapshots of a source virtual storage volume mounted at a first compute node, at least a portion of a plurality of data blocks for each of the snapshots  to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and  (FIGs. 1-3; col. 1, lines 25-27; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 6, lines 21-27; col. 7, lines 9-13, “data blocks of the source and target datastores 106, 116”; col. 8, lines 10-21, “the replication server 124 opens a first snapshot of virtual machine data on the source system 101”; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116 [i.e., target virtual storage volume]”; e.g., each of the snapshots opened by the replication server 124 identifying a respective plurality of data blocks of virtual machine data included in the source datastore 106 [i.e., source virtual storage volume] on the source system 101; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116”;  A source system 101 [i.e., first compute node] that includes a first processor and a first memory module in each of the virtual machines 104 in the source system 101.  The target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of a plurality of data blocks] for each of the snapshots.)
after the data blocks  are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.  (FIGs. 1-3; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 8, lines 18-34, “Moreover, the creation of the snapshot enables the source VMDK 110 to be opened for read-only access such that the virtual machine data can be replicated without changes being applied thereto”; note that the creation of the snapshot for replication enables the source VMDK 110 (of the source datastore 106 [i.e., source virtual storage volume]) to be opened for read-only access, and thus the source datastore 106 is not blocked from being accessed; col. 10, lines 21-31, “Once the updated data blocks have been sent to the target system 111, the source VMDK 110 and the target VMDK 120 are presumably re-synchronized.”; e.g., the target system 111 [i.e., second compute node] configured to resynchronize the target datastore 116 [i.e., target virtual storage volume] with the source datastore 106 [i.e., source virtual storage volume] when the source VMDK 110 and the target VMDK 120 are re-synchronized once the updated data blocks have been sent [i.e., after the data blocks are transferred] to the target system 111 so that the target datastore 116 [i.e., target virtual storage volume] at the target system 111 actively replicates the source datastore 106 [i.e., source virtual storage volume] using the replication process 200 that creates the second snapshot of the source VMDK 110 at Block 245 of FIG. 2; col. 10, line 39 to col. 12, line 3; e.g., transmitting one or more data write requests from applications on the virtual machine 104 and received at the source datastore 106 [i.e., source virtual storage volume] after the creation of snapshot B [i.e., last one] of the plurality of snapshots, such as snapshots A and B in FIG. 3.  Note that the creation of snapshot B [i.e., last one] is at a time (at state D), which is later than a time for snapshot A (at state B or C) when considering states A-D in FIG. 3.)

Mattox does not teach the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.

However, Greenwood teaches:
the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.  (FIGs. 1-3, 8; col. 2, line 7, “chunks and blocks of a snapshot object”; col. 3, lines 55-56, “each object is simply considered as an unstructured collection of bits identified by a key”; col. 9, lines 42-46, “a data volume 122, 124, or 126 may be divided up into multiple data chunks (including one or more data blocks) for performing other block storage operations, such as snapshot operations”; col. 14, lines 35-62, “resource host 352 [first compute node] storing snapshot object 354. … resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes], … The resource hosts 312a-n implement data volume partitions of intermediate volume 316, wherein the data volume partitions include data volume partitions 314a, 314b, 314c, 314d, 314e, and 314f through 314n [previously created virtual storage volumes], …  snapshot data from intermediate volume 316 may be concurrently read and stored to volume partition 320c implemented on resource host 318c [second compute node]”; Note that the resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes] are different than the resource host 352 [first compute node] and the resource host 318c [second compute node].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattox to incorporate the teachings of Greenwood to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a provider network of Greenwood that stores snapshots using data volume partitions of intermediate volume and snapshot data from intermediate volume that may be concurrently read and stored to volume partition implemented on resource host. Doing so with the system of Mattox would provide a system that implements an accelerated snapshot for a snapshot stored in a storage service implemented via a distributed system of a provider network.  (Greenwood, col. 2, lines 48-53)

Regarding claim 2, the combination of Mattox teaches the method recited in claim 1.

Mattox further teaches:
wherein the plurality of snapshots includes a first snapshot and a second snapshot, (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; e.g., the plurality of snapshots includes a first snapshot and a second snapshot created at Block 205 and Block 245, respectively in FIG. 2) the first snapshot including first snapshot data capturing a first data state of the source virtual storage volume at a first point in time, (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3, “FIG. 3 illustrates an exemplary timeline 300 of states of data during the replication process 200 of FIG. 2, according to certain embodiments of the invention. In particular, the timeline 300 includes a simplified representation of the states of data on a source system (e.g., source datastore 106) and a target system (e.g., target datastore 116) during replication in a virtual computing environment … As shown at State A, the entire virtual machine 104 of the source system 101 is initially replicated to the target system 111. More particularly, in certain embodiments, the VMDK 110 stored on the source datastore 106, which holds the data of the virtual machine 104, is replicated to the target system 111 such that an identical, offline, virtual machine 114 is housed on the target host server 112 … At State B, a snapshot rotation process is initiated to maintain data consistency between the source and target VMDKs 110, 120. In particular, a snapshot A [i.e., first snapshot] is opened with respect to the source VMDK 110 to house changes intended to be made to the data of the source VMDK 110 by applications executing on the virtual machine 104”; e.g., the snapshot A [i.e., first snapshot] including first snapshot data with respect to the source VMDK 110 capturing a first data state, during the replication process 200 of FIG. 2, of the source datastore 106 [i.e., source virtual storage volume] at a first point in time at State B in FIG. 3) the second snapshot including second snapshot data capturing a second data state of the source virtual storage volume at a second point in time, (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3, “At State C, when the changes housed by snapshot A are to be applied to the VMDKs, a second snapshot (i.e., snapshot B) is opened with respect to the VMDK 110. Snapshot A is also closed and a copy is sent to the target system 111 (e.g., via an SSH communication path) so that the changes housed therein are applied to both the source and target VMDKs 110, 120 (State D)”; e.g., the snapshot B [i.e., second snapshot] including second snapshot data with respect to the source VMDK 110 capturing a second data state, during the replication process 200 of FIG. 2, of the source datastore 106 [i.e., source virtual storage volume] at a second point in time at State D in FIG. 3) the second point in time being later than the first point in time.  (FIGs. 1-3; col. 8, line 10 to col. 10, line 31; col. 10, line 39 to col. 12, line 3; e.g., the second point in time at State D being later than the first point in time at State B in FIG. 3)

Regarding claim 3, the combination of Mattox teaches the method recited in claim 2.

Mattox further teaches:
the method further comprising:
identifying a first portion of data blocks included in the first snapshot data but not included in the second snapshot data (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., identifying a first portion of data blocks included in the first snapshot data that contains all data of the source VMDK 110 and changes intended to be made to the data of the source VMDK 110 by applications executing on the virtual machine 104 when generating the snapshot A at States B and C, whereby such changes are not included in the second snapshot data for generation of the snapshot B at State C of FIG. 3; at State C, when the changes housed by snapshot A are to be applied to the VMDKs, the second snapshot (i.e., snapshot B) is opened with respect to the VMDK 110.).

Regarding claim 4, the combination of Mattox teaches the method recited in claim 3.

Mattox further teaches:
the method further comprising:
identifying a second portion of data blocks included in the first snapshot data and included in the second snapshot data (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., identifying a second portion of data blocks included in the first snapshot data for generation of the snapshot A at State B and included in the second snapshot data for generation of the snapshot B at State C of FIG. 3; the second portion of data blocks included in both snapshots A and B contains data in the source VMDK 110 that is not changed when the snapshot A is closed, and thus the same data that has not been changed in the snapshot A would also appear in the snapshot B after the snapshot B is opened).

Regarding claim 5, the combination of Mattox teaches the method recited in claim 4.

Mattox further teaches:
wherein transferring at least a portion of the respective plurality of data blocks associated with the first snapshot includes transferring the first portion of data blocks (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., transferring at least a portion of the respective plurality of data blocks associated with the snapshot A [i.e., first snapshot] includes transferring the first portion of data blocks of the snapshot A at States B and C in FIG. 3).

Regarding claim 6, the combination of Mattox teaches the method recited in claim 5.

Mattox further teaches:
wherein the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot (FIGs. 1-3; col. 10, line 39 to col. 12, line 3; e.g., the second portion of data blocks is not transferred when transferring the respective plurality of data blocks associated with the second snapshot because the second portion of data blocks, which contains the data that has not been changed when the snapshot B is created, is not transferred to the target VMDK 120 when, at State E, snapshot B is prematurely committed and merged into the source VMDK 110, thereby resulting in data of the source system 101 and the target system 111 being out-of-sync).

Regarding claim 9, the combination of Mattox teaches the method recited in claim 1.

Mattox further teaches:
wherein the source virtual storage volume includes storage space on a plurality of disks accessible to the first compute node via a network (FIGs. 1 and 5; col. 5, lines 53-63, “the virtual computing environment 100 can perform replication of one or more virtual machine disks”; e.g., wherein the source datastore 106 [i.e., source virtual storage volume] includes storage space on a plurality of virtual machine disks accessible to the source system 101 [i.e., first compute node] via a network depicted in FIG. 1 between the source host server 102 and the source datastore 106).

Regarding claim 12, the combination of Mattox teaches the method recited in claim 1.

Mattox further teaches:
the method further comprising:
making a target replica available for executing data read requests (FIGs. 5-6; col. 16, line 29-47; e.g., making the VMFS A 508 a [i.e., target replica] available for executing read [i.e., data read requests] and/or write access to VMDK 510 b in the VMFS A 508 a).

Regarding claim 13, Mattox teaches:
A system comprising:
a first compute node configured to:  (FIGs. 1-3; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 1, lines 25-27; e.g., a source system 101 [i.e., first compute node] that includes a first processor and a first memory module in each of the virtual machines 104 in the source system 101.)
transmit, for each of a plurality of snapshots of a source virtual storage volume, at least a portion of a plurality of data blocks for each of the snapshots, the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots;  (FIGs. 1-3; col. 5, lines 64-65; col. 6, lines 21-27; col. 7, lines 9-13, “data blocks of the source and target datastores 106, 116”; col. 8, lines 10-21, “the replication server 124 opens a first snapshot of virtual machine data on the source system 101”; e.g., each of the snapshots opened by the replication server 124 identifying a respective plurality of data blocks of virtual machine data included in the source datastore 106 [i.e., source virtual storage volume] on the source system 101; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116”; e.g., the target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of a plurality of data blocks] for each of the snapshots.)
wherein the second compute node is configured to  (FIGs. 1-3; col. 5, lines 64-65, “The target system 111 [i.e., second compute node]”; col. 1, lines 25-27; e.g., a target system 111 [i.e., second compute node] that includes a second processor and a second memory module.)
receive the at least the portion of the respective plurality of data blocks  at a target virtual storage volume; and  (FIGs. 1-3; col. 5, lines 64-65; col. 6, lines 21-27; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116 [i.e., target virtual storage volume]”; e.g., the target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of the respective plurality of data blocks] for each of the snapshots; the target system 111 [i.e., second compute node] further configured to store the updated data blocks, transmitted from the source datastore 106, on a target datastore 116 [i.e., target virtual storage volume] at the target system 111 [i.e., second compute node])
the first compute node configured to resynchronize the target virtual storage volume with the source virtual storage volume after the data blocks  are transferred by transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.  (FIGs. 1-3; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 8, lines 18-34, “Moreover, the creation of the snapshot enables the source VMDK 110 to be opened for read-only access such that the virtual machine data can be replicated without changes being applied thereto”; note that the creation of the snapshot for replication enables the source VMDK 110 (of the source datastore 106 [i.e., source virtual storage volume]) to be opened for read-only access, and thus the source datastore 106 is not blocked from being accessed; col. 10, lines 21-31, “Once the updated data blocks have been sent to the target system 111, the source VMDK 110 and the target VMDK 120 are presumably re-synchronized.”; e.g., the target system 111 [i.e., second compute node] configured to resynchronize the target datastore 116 [i.e., target virtual storage volume] with the source datastore 106 [i.e., source virtual storage volume] when the source VMDK 110 and the target VMDK 120 are re-synchronized once the updated data blocks have been sent [i.e., after the data blocks are transferred] to the target system 111 so that the target datastore 116 [i.e., target virtual storage volume] at the target system 111 actively replicates the source datastore 106 [i.e., source virtual storage volume] using the replication process 200 that creates the second snapshot of the source VMDK 110 at Block 245 of FIG. 2; col. 10, line 39 to col. 12, line 3; e.g., transmitting one or more data write requests from applications on the virtual machine 104 and received at the source datastore 106 [i.e., source virtual storage volume] after the creation of snapshot B [i.e., last one] of the plurality of snapshots, such as snapshots A and B in FIG. 3.  Note that the creation of snapshot B [i.e., last one] is at a time (at state D), which is later than a time for snapshot A (at state B or C) when considering states A-D in FIG. 3.)

Mattox does not teach the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.

However, Greenwood teaches:
the transmitting comprising transmitting, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first compute node and a second compute node, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.  (FIGs. 1-3, 8; col. 2, line 7, “chunks and blocks of a snapshot object”; col. 3, lines 55-56, “each object is simply considered as an unstructured collection of bits identified by a key”; col. 9, lines 42-46, “a data volume 122, 124, or 126 may be divided up into multiple data chunks (including one or more data blocks) for performing other block storage operations, such as snapshot operations”; col. 14, lines 35-62, “resource host 352 [first compute node] storing snapshot object 354. … resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes], … The resource hosts 312a-n implement data volume partitions of intermediate volume 316, wherein the data volume partitions include data volume partitions 314a, 314b, 314c, 314d, 314e, and 314f through 314n [previously created virtual storage volumes], …  snapshot data from intermediate volume 316 may be concurrently read and stored to volume partition 320c implemented on resource host 318c [second compute node]”; Note that the resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes] are different than the resource host 352 [first compute node] and the resource host 318c [second compute node].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattox to incorporate the teachings of Greenwood to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a provider network of Greenwood that stores snapshots using data volume partitions of intermediate volume and snapshot data from intermediate volume that may be concurrently read and stored to volume partition implemented on resource host. Doing so with the system of Mattox would provide a system that implements an accelerated snapshot for a snapshot stored in a storage service implemented via a distributed system of a provider network.  (Greenwood, col. 2, lines 48-53)

	Regarding claim 14, the claimed system comprises the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 16, Mattox teaches:
One or more non-transitory machine-readable media having instructions stored thereon for performing a method, the method comprising:  (col. 17, lines 42-43, “These computer program instructions can be stored in a computer-readable memory”)
transferring, for each of a plurality of snapshots of a source virtual storage volume mounted at a first compute node, at least a portion of a plurality of data blocks for each of the snapshots  to a target virtual storage volume at a second compute node, the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots; and  (FIGs. 1-3; col. 1, lines 25-27; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 6, lines 21-27; col. 7, lines 9-13, “data blocks of the source and target datastores 106, 116”; col. 8, lines 10-21, “the replication server 124 opens a first snapshot of virtual machine data on the source system 101”; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116 [i.e., target virtual storage volume]”; e.g., each of the snapshots opened by the replication server 124 identifying a respective plurality of data blocks of virtual machine data included in the source datastore 106 [i.e., source virtual storage volume] on the source system 101; col. 10, lines 5-13, “the replication process 200 transmits the updated data blocks from the source datastore 106 to the target datastore 116”;  A source system 101 [i.e., first compute node] that includes a first processor and a first memory module in each of the virtual machines 104 in the source system 101.  The target system 111 [i.e., second compute node] configured to receive for each of the first snapshot and the second snapshot [i.e., the snapshots] in sequential order at least the updated data blocks [i.e., a portion of a plurality of data blocks] for each of the snapshots.)
 after the data blocks  are transferred, resynchronizing the target virtual storage volume with the source virtual storage volume, the resynchronizing comprising transmitting, from the source virtual storage volume to the target virtual storage volume, one or more data write requests received at the source virtual storage volume after a creation of a last one of the plurality of snapshots, the last one of the plurality of snapshots being associated with a point in time later than all other snapshots of the plurality of snapshots.  (FIGs. 1-3; col. 5, lines 64-65, “the source system 101 [i.e., first compute node]”; col. 8, lines 18-34, “Moreover, the creation of the snapshot enables the source VMDK 110 to be opened for read-only access such that the virtual machine data can be replicated without changes being applied thereto”; note that the creation of the snapshot for replication enables the source VMDK 110 (of the source datastore 106 [i.e., source virtual storage volume]) to be opened for read-only access, and thus the source datastore 106 is not blocked from being accessed; col. 10, lines 21-31, “Once the updated data blocks have been sent to the target system 111, the source VMDK 110 and the target VMDK 120 are presumably re-synchronized.”; e.g., the target system 111 [i.e., second compute node] configured to resynchronize the target datastore 116 [i.e., target virtual storage volume] with the source datastore 106 [i.e., source virtual storage volume] when the source VMDK 110 and the target VMDK 120 are re-synchronized once the updated data blocks have been sent [i.e., after the data blocks are transferred] to the target system 111 so that the target datastore 116 [i.e., target virtual storage volume] at the target system 111 actively replicates the source datastore 106 [i.e., source virtual storage volume] using the replication process 200 that creates the second snapshot of the source VMDK 110 at Block 245 of FIG. 2; col. 10, line 39 to col. 12, line 3; e.g., transmitting one or more data write requests from applications on the virtual machine 104 and received at the source datastore 106 [i.e., source virtual storage volume] after the creation of snapshot B [i.e., last one] of the plurality of snapshots, such as snapshots A and B in FIG. 3.  Note that the creation of snapshot B [i.e., last one] is at a time (at state D), which is later than a time for snapshot A (at state B or C) when considering states A-D in FIG. 3.)

Mattox does not teach the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.

However, Greenwood teaches:
the transferring comprising transferring, in parallel from a plurality of previously created virtual storage volumes mounted at a plurality of compute nodes different than the first and second compute nodes, chunks representative of a plurality of data blocks identified by a particular snapshot included in the plurality of snapshots.  (FIGs. 1-3, 8; col. 2, line 7, “chunks and blocks of a snapshot object”; col. 3, lines 55-56, “each object is simply considered as an unstructured collection of bits identified by a key”; col. 9, lines 42-46, “a data volume 122, 124, or 126 may be divided up into multiple data chunks (including one or more data blocks) for performing other block storage operations, such as snapshot operations”; col. 14, lines 35-62, “resource host 352 [first compute node] storing snapshot object 354. … resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes], … The resource hosts 312a-n implement data volume partitions of intermediate volume 316, wherein the data volume partitions include data volume partitions 314a, 314b, 314c, 314d, 314e, and 314f through 314n [previously created virtual storage volumes], …  snapshot data from intermediate volume 316 may be concurrently read and stored to volume partition 320c implemented on resource host 318c [second compute node]”; Note that the resource hosts 312a, 312b, 312c, 312d, 312e, and 312f through 312n [compute nodes] are different than the resource host 352 [first compute node] and the resource host 318c [second compute node].)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mattox to incorporate the teachings of Greenwood to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a provider network of Greenwood that stores snapshots using data volume partitions of intermediate volume and snapshot data from intermediate volume that may be concurrently read and stored to volume partition implemented on resource host. Doing so with the system of Mattox would provide a system that implements an accelerated snapshot for a snapshot stored in a storage service implemented via a distributed system of a provider network.  (Greenwood, col. 2, lines 48-53)

	Regarding claim 17, the claimed media comprises the same steps or elements as those in claim 2.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 2 above.

	Regarding claim 18, the claimed media comprises the same steps or elements as those in claim 3.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 3 above.

	Regarding claim 19, the claimed media comprises the same steps or elements as those in claim 4.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 4 above.

	Regarding claim 20, the claimed media comprises the same steps or elements as those in claim 5.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Greenwood et al. (US 10,452,296 B1), hereinafter “Greenwood”, as applied to claim 6 above, and further in view of Agarwal (US 2019/0213123 A1), hereinafter “Agarwal”.

Regarding claim 7, the combination of Mattox teaches the method recited in claim 6.

The combination of Mattox does not teach determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold.

However, Agarwal teaches:
determining whether a data size associated with the second portion of data blocks exceeds a designated data transfer size threshold (FIGs. 1A and 3A-3B; [0100]; e.g., determining whether a length [i.e., data size] associated with the snapshot chain [i.e., second portion of data blocks] for the first virtual machine exceeds the maximum incremental chain length [i.e., designated data transfer size threshold] for the snapshot chain).
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Agarwal to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a data storage domain of Agarwal having a cluster of data storage nodes or a cloud-based data store for determining a length associated with a snapshot chain of a snapshot for a virtual machine by managing automated storage, backup, deduplication, replication, recovery, and archival of data within and across physical and virtual computing environments. Doing so with the system of Mattox would provide a technology for reclaiming disk space by consolidating and/or deleting expired snapshots stored within a data storage domain. (Agarwal, [0019])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Greenwood et al. (US 10,452,296 B1), hereinafter “Greenwood”, and Agarwal (US 2019/0213123 A1), hereinafter “Agarwal”, as applied to claim 7 above, and further in view of Shetty et al. (US 2017/0154093 A1), hereinafter “Shetty”.

Regarding claim 8, the combination of Mattox teaches the method recited in claim 7.

The combination of Mattox does not teach wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold.

However, Shetty teaches:
wherein the target virtual storage volume is resynchronized with the source virtual storage volume when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold (FIG. 4B; [0060]-[0061], “Incremental transfers, using incremental snapshots, may be performed until a synchronization criteria is met (e.g., a threshold number of incremental transfers, a last transfer transferring an amount of data below a threshold, etc.”; e.g., the secondary volume 414 [i.e., target virtual storage volume] is resynchronized with the primary volume 408 [i.e., source virtual storage volume] with incremental transfers, using incremental snapshots, that are performed until a synchronization criteria is met (e.g., a last transfer transferring an amount of data below a threshold); the synchronization criteria is met when it is determined that an amount of data of the last transfer [i.e., data size associated with the first portion] is below a threshold [i.e., designated data transfer size threshold]; note that since the amount of data is below the threshold, the amount of data does not exceed the threshold).
 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Shetty to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a clustered network environment or a network storage environment of Shetty having data storage systems that are coupled over a cluster fabric for performing incremental transfers between storage controllers in a synchronous replication from a primary volume to a secondary volume. Doing so with the system of Mattox would provide a computing device for non-disruptively establishing a synchronous replication relationship between a primary volume and a secondary volume and/or for resynchronizing the primary volume and the secondary volume. (Shetty, [0018])

Further regarding claim 8, the claim is a method claim and recites contingent limitations (e.g., the target virtual storage volume is resynchronized … when it is determined that the data size associated with the first portion does not exceed the designated data transfer size threshold).  (Emphasis added.)  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.  (See MPEP § 2111.04(II).)

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mattox et al. (US 8,135,930 B1), hereinafter “Mattox”, in view of Greenwood et al. (US 10,452,296 B1), hereinafter “Greenwood”, as applied to claims 1 and 13 above, and further in view of Sterin et al. (US 2019/0065096 A1), hereinafter “Sterin”.

Regarding claim 10, the combination of Mattox teaches the method recited in claim 1.

The combination of Mattox does not teach wherein each of the first and second compute nodes includes a container engine application executed by an operating system, the container engine application providing a standardized platform for instantiation and execution of containerized applications.

However, Sterin teaches:
wherein each of the first and second compute nodes includes a container engine application executed by an operating system (FIGs. 1-2; [0025]-[0027]; e.g., each of the VMs 2161-2 [i.e., first and second compute nodes] in the host computers 2021-N includes a container daemon 218 [i.e., container engine application] executed by a guest OS 219 [i.e., operating system]), the container engine application providing a standardized platform for instantiation and execution of containerized applications (FIGs. 1-2; [0027], [0030]; e.g., the container daemon 218 [i.e., container engine application] providing a standardized platform for the instantiation and execution of the user-level containerized application(s), whereby each VM 216 is configured to run one or more virtual containers 217 therein that are instantiated on that VM 216 by the container daemon 218).
 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Sterin to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a system of Sterin having host computers, each of which includes virtual machines (VMs) with a container daemon executed by a guest operating system (OS) for execution of the user-level containerized application(s). Doing so with the system of Mattox would provide a scalable and highly available distributed file storage system that permits containerized applications running in distinct container hosts, such as virtual machines (VMs), to simultaneously read/write to the same storage volume, such as the same block device. Storage volumes which can be simultaneously accessed by distinct container hosts are referred as “shared” storage volumes. (Sterin, [0013])

Regarding claim 11, the combination of Mattox teaches the method recited in claim 10.

Sterin further teaches:
wherein the containerized applications includes a storage driver configured to manage the source virtual storage volume (FIGs. 1-2; [0020], [0029]; e.g., the one or more containerized application(s) includes the file sharing volume services 114, which are plugins to container daemon 120, run above the base volume plugins 116 [i.e., storage driver] in VMs 100 configured to manage the storage system 240 [i.e., source virtual storage volume]).
 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mattox to incorporate the teachings of Sterin to provide a hybrid replication system for a virtual computing environment that utilizes snapshot rotation and differential replication of Mattox having a source system configured to create a plurality of snapshots of a source datastore and a target system configured to receive the snapshots, with a system of Sterin having host computers, each of which includes virtual machines (VMs) with a container daemon executed by a guest operating system (OS) for execution of the user-level containerized application(s). Doing so with the system of Mattox would provide a scalable and highly available distributed file storage system that permits containerized applications running in distinct container hosts, such as virtual machines (VMs), to simultaneously read/write to the same storage volume, such as the same block device. Storage volumes which can be simultaneously accessed by distinct container hosts are referred as “shared” storage volumes. (Sterin, [0013])

	Regarding claim 15, the claimed system comprises the same steps or elements as those in claims 9-11.  Accordingly, the claim is also rejected for the same reasons as set forth for those in claims 9-11 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wayda et al. (US 2008/0256141 A1) discloses a method and device for managing snapshot data is provided. Snapshots may be created having a preserved data area and a write data area. The preserved data area is used to maintain snapshot data corresponding to the point-in-time when the snapshot was created while the write data area is used to facilitate host read/write access to the snapshot. By maintaining two separate areas, the snapshot can be written to without altering the point-in-time representation of the snapshot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TONG B. VO/Examiner, Art Unit 2136